Title: To Thomas Jefferson from John Barry, 14 February 1791
From: Barry, John
To: Jefferson, Thomas



Sir
Strawberry Hill February 14: 1791

I am informed it is in contemplation to have a few Ships of War built. Permit me Sir to give you my opinion what kind would be the most proper for this Country at present and for Years to come. I would have them almost in every respect like Frigates with this difference only that their should be a deck fore and aft insted of gang ways with wide gratings and the middle of a few of the Beams to unship to let down the large boats. The sides of the largest should be run up so as to form ports that they might occasionally be Frigates or Ships, with two tire of Guns. Those may carry twenty four pounders on there lower deck and nines or twelves on the upper deck, the smaller ones to carry Eighteens on the lower deck and Nines on the Quarter deck and forecastle. They will cost very little more then common Frigates of their dimensions  and have this advantage, they will be Stronger and have more room for their Men. It is too frequently the case on board Ships of War, that the Men are crowded together and of course can not keep them selves clean, and is often attended with sickness. Those Ships have many other advantages. They carry their lower tire higher than Ships of the Line and it is to be presumed as they are not so broad nor so high out of water they will out sail them and in a high sea be equal to any and Superior to Fiftys or Sixtys. Fortys or Frigates they are at all times an over match for. There is another advantage should they be sent against any of the Barbary cruisers they will allways have a sufficient number of Men on the upper deck to prevent boarding which is a very great practice with them and will give us a Superiority as we can defend our Ships from being boarded at the same time keep our lower deck Guns playing on the Enemy. I have the Honor to be Sir Your Obedent Humle. Servt.,

 John Barry 

